Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 6, 11 and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, each of “the lactose stream” and “the overflow wash stream” lack antecedent basis and nexus relative to the method steps of claim 1; it is unclear whether this claim was intended to further define the discharging and sieving or recirculation steps, respectively, of claim 1.
	In claim 6, “the most upstream overflow wash stream” lacks antecedent basis and is inconsistent with claim 1 and other claims 4 and 5 which only recite a single overflow wash stream.
	In each of claim 11, line 5, and claim 21, line 6, “the washing tank outlet” lacks antecedent basis.
	In claim 16, “the upstream washing tank of the upstream refining stage” lacks clear antecedent basis, since independent claim 11 recites only one or more of the series of refining stages as comprising a washing tank which would not necessarily be the most upstream of the stages, also “configured to flow” is vague and indefinite, did applicant intend to recite “configured to flow by gravity…”.
	In claim 17, “a respective most upstream wash tank….most upstream refining stage” again conflicts with claim 11 which recites only one or more of the series of 
	Each of claims 19 and 20 are ambiguous since it is unclear whether respective recitations of “washed lactose crystals” refers to the same “washed lactose crystals” which are introduced in the ‘screen clause of independent claim 11, and also unclear how the recited ‘centrifuge and ‘dryer, respectively, are structurally related to the ‘screen of claim 11 which is also recited as receiving washed lactose crystals. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-11 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Styles et al PGPUBS Document US 2014/0051850 in view of Peebles et al patent 2,768,912 and Dalby et al patent 4,960,525. For independent 
washing lactose crystals in a wash system comprising crystallization, separation and plural centrifuging or hydrocyclone units for decanting or washing lactose crystals disposed in series, including an upstream, recirculated, wash stream comprising an upstream recirculating wash medium, mixed with feed liquor passing through crystalizing evaporator, forming a downstream flow of lactose crystals in downstream crystallizing tanks (see the arrangement of units in figure 1 and paragraphs [0120, 0154, 0155, 0161-0164];
separating lactose crystals from the upstream wash stream in a classification step (see figure 1 “classification”) and a separation decanter step to separate wash medium and lactose crystals from the upstream wash stream (figure 1 “separation decanter” and [0154, 0162 “decanter centrifuge”];
recirculating the upstream recirculating wash medium (figure 1, see hatched line from “separation centrifuge” to “washing”) to the upstream wash stream (figure 1, see “wash water recycle” stream from “washing” to “evaporation”); 
and discharging the washed lactose crystals to a downstream wash stream comprising a downstream recirculating wash medium (those washed in the “washing” unit downstream of the “separation decanter” having an initial “wash water” applied being discharged to the “separation centrifuge” where additional “wash water” is applied and see [0161-0164]).
For independent claims 11 and 21, Styles also discloses: a refining stage comprising: 

pump 8 [0124, 0163, figures 1 and 2] configured to circulate the slurries and liquids in a semi-closed loop, through the system, thus at least indirectly drawing recirculated wash stream from washing tank outlet back to the washing tank at a predetermined flow rate dependent upon capacity of the pump;
 and a separation centrifuge for separating lactose crystals from the wash stream which have been washed (figures 1 and 2 [0164]).
Claim 1, 11 and 21, and claims dependent therefrom differ from Styles by requiring the washing system to comprise a countercurrent wash system. However, Dalby teaches a countercurrent arrangement of hydrocyclone separation, wash units (see arrows depicting opposite or countercurrent flow direction of wash fluid and of the “washed suspension stream in individual separation units as well as countercurrent flow of wash fluid from (underflow or overflow) outlets of the series of separation units relative to the flow of washed suspension from corresponding upward or downward) outlets of the series of separation units shown in figures 5 and discussed in column 2, lines 12-22 and lines 59-62 and column 5, lines 2-5), in which wash fluid is recirculated from downstream to upstream units, , incorporated in the purification of fruit juices (column 3, lines 13-16 and column 6, lines 5-13).
 It would have been obvious to one of ordinary skill in the art of synthesizing and purifying crystallized lactose, to have modified the process of Styles, by selecting centrifuging or specifically hydrocyclone units, and countercurrent flow of recirculating wash medium and downstream flow of crystal-containing liquor in or between the 
Claim 1, 11 and 21, and claims dependent therefrom also differ from Styles by requiring the refining separation and washing stage to comprise a plurality of refining stages including upstream and downstream stage, wash water being recirculated from a downstream stage to an upstream stage; and step or system component of separating lactose crystals to comprise providing of a sieving or screening, through a screen, lactose crystals which are washed. Peebles ‘912 teaches a repeating series of process steps for crystallization of lactose crystals comprising repeating crystallization, screen sieving, and centrifugal, washing steps, thus sieving or screening lactose crystals which have been washed in at least one washing step (individual steps summarized in column 2, lines 20-34, and column 2, line 70-column 3, line 3 regarding sieving through a screen, as shown in figure 1 and see column 3, lines 70-74 regarding the repeating of series of steps “purer products can be prepared by conventional purification methods, such as further washing, resolution and recrystallization”).
It would have also been obvious to one of ordinary skill in the art of synthesizing and purifying crystallized lactose, to have modified the process of Styles, by incorporating repeating, process steps of crystallization, and by modifying the separation stages to include providing of screens or sieves to separate previously washed medium and lactose crystals, and centrifugal decantation or washing, as taught by Peebles ‘912, in order to produce more highly purified lactose enriched products.

Styles discloses: supplying of fresh supply of wash supplies of wash medium to the downstream and upstream wash streams, through respective inlets, for claims 7 and 8, 14, 18, 22 and 23 (see figure 1 and the leftward-pointing arrows adjacent “wash water”), centrifuging the initially washed lactose crystals (while additionally washing the crystals, [0164]) for claims 9 and 19 (see “separation centrifuge”) and drying the washed lactose crystals for claims 10 and 20 (figure 1 and [0165, 0166]).
Claims 4-6, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Styles et al PGPUBS Document US 2014/0051850 in view of Peebles et al patent 2,768,912 and Dalby et al patent 4,960,525, as applied to claims 1, 3, 7-11 and 18-23 above, and further in view of Peebles et al patent 2,439,612. For claims 4-6, 14, 15 and 17: Styles additionally discloses discharging of a downstream wash stream to the upstream wash stream in the initial washing step following separation decanter for claims 4 and 14; discharging the lactose stream downstream to produce a lactose product and the wash stream upstream for recirculation for claims 5, 15 and 17; and recycling the more or “most” upstream wash stream for claim 6. (all shown by the combination of solid and hatch-marked directional arrows delineating recirculation of downstream wash water from the separation centrifuge stage to the washing stage where it is mixed with and joined with flow of fresh water which becomes an upstream wash water recycle stream which is recirculated to the upstream evaporation and crystallization units in figure 1).

Thus, it would have been further obvious to one of ordinary skill in the art to have further modified or designed the centrifugal washing step(s) of Styles, to be designed to create an overflow launder wash stream, as taught by Peebles ‘612, so as to effectively separate out crystals from wash liquor, while simultaneously washing the crystals, thus achieving increased processing efficiency. 
		ALLOWABLE SUBJECT MATTER
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 would distinguish in view of recitation of the downstream refining stage being elevated relative to the upstream refining stage so that the respective downstream overflow wash stream from the downstream refining stage is configured to flow to the upstream washing tank of the upstream refining stage. 
The cited prior art generally concerns crystallization and purification of lactose or other similar agricultural or food products or constituents.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/12/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778